BOWEN, Presiding Judge,
dissenting.
Section 12-15-34(0, Ala.Code 1975, mandates that “[w]hen a person is transferred for criminal prosecution, the court shall set forth in writing its reasons for granting the motion. ...” This Court has interpreted that section to require that a transfer order must reflect consideration of all six statutory factors listed in § 12-15-34(d). See Jelks v. State, 522 So.2d 11 (Ala.Cr.App.1988); Stubbs v. State, 522 So.2d 9 (Ala.Cr.App.1988).
This cause should be remanded for the preparation of a new order reflecting that the juvenile court considered all six statutory factors set forth in Ala.Code 1975, § 12-15-34(d). I do not believe that an order in compliance with the requirements of § 12-15-34 should be subject to waiver, just as compliance with Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975), in an order revoking probation is not subject to waiver. See Ex parte Helton, 578 So.2d 1379 (Ala.1990).
For this reason, I must dissent.